Citation Nr: 0415451	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-18 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 3, 2000, 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945 and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
tinnitus and assigned an initial 10 percent evaluation, 
effective May 3, 2000.  The veteran perfected an appeal to 
the Board challenging the effective date assigned by the RO 
for service connection for tinnitus.

When this matter was previously before the Board in July 
2001, the Board denied the veteran's claim of entitlement to 
an effective date prior to May 3, 2000, for service 
connection for tinnitus.  The veteran appealed the Board's 
July 2001 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a March 2003 order, granted 
the parties' joint motion for remand, vacating the Board's 
July 2001 decision and remanding the case for compliance with 
the terms of the joint motion.

Thereafter, to comply with the Court's order, in July 2003 
the Board remanded this matter, and because RO confirmed and 
continued the denial of the veteran's earlier effective date 
claim, it is before the Board for appellate consideration.

In addition, in numerous statements, the veteran has 
essentially argued that his initial 10 percent evaluation for 
otitis media with hearing loss should not have been reduced 
following his return from his second period of active duty, 
essentially challenging VA's determinations denying him 
entitlement to a compensable rating for this condition, dated 
since an unappealed July 1952 RO rating decision.  Indeed, in 
May 2004 written argument, the veteran's representative 
specifically requested that the issue of entitlement to the 
restoration of the veteran's 10 percent evaluation for 
bilateral hearing loss be referred back to the RO and that VA 
conduct a de novo review of the claims folder.  Accordingly, 
the RO should take all appropriate action with respect to 
this request.

In referring this matter back to the RO, the Board points out 
that in a June 11, 1975, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
his otitis media with hearing loss.  As such, while the Board 
refers this claim to the RO, it is advising him that he may 
consider whether to submit a motion for reconsideration of 
the June 11, 1975, Board decision to the Chairman of the 
Board of Veteran's Appeals pursuant to 38 C.F.R. §§ 20.1000-
20.1003 (2003), or assert a claim, pursuant to 38 U.S.C.A. 
§ 7111 (West 2002) that the June 11, 1975, Board decision was 
clearly and unmistakably erroneous.  

Finally, in an October 2003 rating decision, the RO increased 
the evaluation of the veteran's bilateral hearing loss to 20 
percent, effective June 19, 2003.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service on November 22, 1945, and on March 11, 1952.

2.  The veteran never filed a claim of service connection for 
tinnitus.  The RO received a claim for an increased rating 
for hearing loss on May 3, 2000.

3.  A July 2000 VA examination report revealed the veteran 
had tinnitus and that it was possibly related to service.

4.  In an August 2000 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective May 3, 2000.


CONCLUSION OF LAW

The criteria for an effective earlier than May 3, 2000, for a 
grant of service connection for tinnitus, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to an effective date prior to May 3, 2000, for 
service connection for tinnitus, and that the requirements of 
the VCAA have been satisfied.

In this case, pursuant to the Court's March 2003 order, in 
July 2003 the Board remanded this matter to cure a procedural 
defect with respect to the notification requirements of the 
VCAA.  Thereafter, in compliance with the Board's 
instructions, in a December 2003 letter, the RO set forth in 
detail the provisions governing the assignment of effective 
dates.  In the December 2003 letter, the RO also discussed 
the evidence necessary to substantiate the veteran's claim, 
identified the evidence of record, and provided notice of the 
allocation of the burdens of obtaining any evidence necessary 
to substantiate the claim.  In response, the veteran stated 
that all relevant evidence was already in the possession of 
VA, and he offered further argument in support of his claim.

Later in December 2003, the RO readjudicated the veteran's 
claim in light of the VCAA and again notified him of all 
pertinent laws and regulations and the impact of the VCAA on 
his claim.  Further, the veteran and his representative have 
been provided with a Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs), and especially 
the December 2003 SSOC, which discussed the pertinent 
evidence, and the laws and regulations related to the claim, 
and advised them of the evidence needed by the veteran to 
prevail on the claim.  By way of these communications, and 
particularly the Court's March 2003 order granting the 
parties' joint motion for remand, the Board's July 2003 
remand, and the RO's December 2003 letter and SSOC, the 
veteran had notice of what evidence he needed to submit and 
what evidence VA would try to obtain, and VA invited him to 
file any evidence that might support his claim, including any 
that might be in his possession.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, as noted above, he indicated 
that he had no additional evidence to submit, i.e., he had no 
further evidence in his possession.  Finally, the veteran has 
been given the opportunity to submit written argument.  In 
light of the foregoing, the Board finds that there is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000)), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The veteran had active military service from August 1942 to 
November 1945 and from November 1950 to March 1950.  In 
February 1946, the RO granted service connection for otitis 
media, with ruptured right eardrum and assigned a 10 percent 
rating, effective November 23, 1945.  The RO also granted 
service connection for a healed fungus infection with 
lymphadenitis, assigning a noncompensable rating, also 
effective November 23, 1945.  

In September 1947, the RO recharacterized the disability by 
expanding the definition to include chronic suppurative 
otitis media and for bilateral hearing loss, and confirmed 
and continued the 10 percent evaluation.  

The veteran did not receive any compensation during his 
active service from November 1950 to March 1952.  Following 
his discharge from active duty, in a July 1952 rating 
decision, the RO assigned a noncompensable evaluation for the 
veteran's otitis media with bilateral hearing loss, effective 
March 12, 1952.  Subsequent RO rating decisions confirmed and 
continued the noncompensable rating for this disability, and 
as noted in the introduction, in a June 1975 decision, the 
Board denied an increased (compensable) rating for otitis 
media and for hearing loss.  

In July 1994, the veteran asserted a claim for a compensable 
rating for his otitis media with bilateral hearing loss, and 
later that month, he was afforded a formal VA audiological 
examination.  During the examination, the veteran reported, 
for the first time, that he had periodic, right ear tinnitus; 
he explained that he had a buzzing sound in his right ear and 
that the onset of the condition was approximately six to 
seven years earlier.  The examination report does not reflect 
that the veteran was diagnosed as having tinnitus, and in an 
unappealed August 1994 rating decision, the RO denied 
entitlement to a compensable rating for the veteran's 
bilateral hearing loss.

On May 3, 2000, the RO received the veteran's claim for an 
increased rating for his service connected hearing loss.  The 
veteran stated that he was trying to establish a higher 
disability rating for severe hearing loss that was incurred 
in service.  In July 2000, the veteran had a formal VA ear 
disease and audiological examinations, and the examiner who 
performed the ear disease examination indicated in his report 
that the veteran had tinnitus that might possibly be related 
to service.  

Based on the above, in an August 2000 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating effective from May 3, 2000.  In that same 
rating action, the RO confirmed and continued the denial of 
his entitlement to compensable ratings for his bilateral 
hearing loss and otitis media.

As noted in the introduction, the veteran perfected an appeal 
of the August 2000 rating decision, and in a July 5, 2001, 
decision, the Board denied his claim seeking an effective 
date prior to May 3, 2000, for service connection for 
tinnitus.

The veteran appealed the July 5, 2001, Board decision to the 
Court.  In a February 2003 joint motion, VA and the veteran's 
attorney agreed that the decision should be vacated and 
remanded because the Board's decision contained inadequate 
reasons and bases explaining of how VA complied with the 
notification provisions of the VCAA; in a March 2003 order, 
the Court granted the parties' joint motion.

Thereafter, to comply with the Court's order, in July 2003 
the Board remanded this matter.  Further, as discussed in the 
VCAA section of this decision, in a December 2003 RO letter 
and the RO's December 2003 SSOC, VA complied with the terms 
of the joint motion.

Analysis

In support of this claim of entitlement to an effective date 
prior to May 3, 2000, for the award of service connection and 
compensation for tinnitus, the veteran makes several 
arguments.  Firstly, as noted in the introduction, he points 
out that he was initially granted a 10 percent rating for his 
hearing problems following his first period of service, and 
he thus maintained in his September 2000 Substantive Appeal 
that because he had a disability since that time, he should 
be awarded a 10 percent, rating retroactive to his initial 
discharge.  In further support of this contention, in a 
December 2003 statement, he asserted, "On my original and 
all subsequent hearing tests, I applied because of hearing 
loss, ringing to my ears and loss of balance.  I didn't know 
I had to specify tinnitus," implying that the tinnitus claim 
was part and parcel of his earlier hearing loss and otitis 
media claims.  

Alternatively, in May 2001 and March 2004 written argument, 
his representative contended that because the veteran 
reported having buzzing in his right ear and the examiner 
indicated that he had tinnitus, pursuant to 38 C.F.R. 
§§ 3.155 and 3.157, the July 1994 VA examination report 
constituted a claim of service connection for that condition.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), the Board finds that the RO 
granted the earliest effective date for a grant of service 
connection for tinnitus that the law allows.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  No such exception is applicable 
in this case; accordingly, the earliest date that service 
connection could have been established for service connection 
for tinnitus was the date of receipt of the claim, here May 
3, 2000, the date assigned by the RO.  See 38 U.S.C.A. § 
5110(a).  

In reaching this determination, the Board notes that because 
VA concluded that the veteran's tinnitus had its onset in 
service, service connection was established.  It does not 
follow, though, that because service connection is warranted 
that the effective date of service connection be the day 
following service, because doing so would render meaningless 
many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Indeed, in Meeks v. West, 216 F.3d 1363, (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in an analogous context, stated 
that the veteran "conflates what are in fact two distinct 
issues, involving separate inquiries:  the determination of 
the date from which an award is effective, and the quantum of 
the award to which a veteran is entitled."  Id. at 1366.  As 
such, because no claim of service connection for tinnitus was 
filed prior to May 3, 2000, VA is precluded by law from 
granting an effective date of service connection prior to 
that date.

Further, although the Board acknowledges that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, contrary to his 
representative's contention, the July 1994 VA examination 
report which reflects that the veteran complained of having 
tinnitus cannot serve as a claim of service connection 
because service connection had not previously been 
established for tinnitus, and thus the mere receipt of the 
report cannot be construed as an informal claim.  See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  

In addition, the Board concludes that a discussion of that 
case in instructive for the Board's consideration of this 
matter.  In Lalonde, the Board denied a claim of entitlement 
to an effective date for service connection for an anxiety 
disorder earlier than the date of receipt of the claim for 
this condition, which was received in March 1993.  The Court, 
in affirming the Board, specifically observed that, while 
being treated by VA, the veteran had consistently complained, 
at least since 1964, of suffering from a nervous condition.  
The Court held, however, that because the record was devoid 
of any communication from the veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Id. at 381-82.  As such, the Board reiterates 
that the July 1994 VA examination report cannot serve as a 
claim of service connection for this condition, and therefore 
this claim must be denied.

As discussed above, notwithstanding the veteran's assertion 
in his December 2003 statement that he asserted an implied 
claim of service connection for tinnitus when he filed his 
original claim of service connection for ear-related 
disability in February 1946, the record shows that no such 
claim was made prior to May 3, 2000.  Indeed, in maintaining 
that the effective date should be retroactive to July 1994, 
Veterans of Foreign Wars implicitly acknowledges that no such 
claim was made prior to that time.  Moreover, during the July 
1994 VA examination, the veteran himself indicated that his 
tinnitus had had its onset only six to seven years earlier, 
and thus service connection was precluded as a matter of law 
prior to that time because he did not have the disability, 
even if he had made a claim of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In light 
of the foregoing, the Board concludes that no claim of 
tinnitus was made in February 1946, or for many decades 
later.

The Board thus turns to when the veteran in fact asserted a 
claim of service connection for tinnitus.  In July 1994, the 
veteran filed a claim for an increased rating for his ear 
conditions, and at a formal VA examination conducted later 
that month, he reported, for the first time, that he had 
periodic, right ear tinnitus.  In addition, he stated that he 
had a buzzing sound in his right ear and that the onset of 
the condition was approximately six to seven years earlier; 
however, the examination report does not reflect that the 
veteran was diagnosed as having tinnitus.

Thus, although he never made a formal claim of service 
connection for tinnitus, apparently in light of his diagnosis 
of the condition by a VA examiner in July 2000 and the 
suggestion that it was related to his military service, the 
RO interpreted the May 3, 2000, claim as including one for 
service connection for this tinnitus and granted service 
connection for tinnitus, effective May 3, 2000; i.e., the 
date of receipt of the original claim.  

It therefore appears that the veteran may be under the 
mistaken belief that he was granted service connection and a 
10 percent rating due to tinnitus in 1946.  As pointed out 
earlier, however, the veteran was initially granted service 
connection for tinnitus in an August 2000 rating decision.  
The 10 percent rating assigned from 1945 to 1950 was based on 
his service-connected otitis media and hearing loss, not his 
tinnitus.

As noted above, the effective date for the grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  In the instant case, 
the claims file shows that the veteran never filed a claim 
for service connection for tinnitus.  His prior claims were 
for an increased rating for hearing loss.  The claims file 
shows that in 2000, the RO essentially picked up the claim of 
service connection for tinnitus on behalf of the veteran as a 
result of the July 2000 examination report showing that he 
had tinnitus which was possibly related to a perforated 
eardrum and noise exposure in service.  

In sum, in the absence of the veteran filing a claim for 
service connection for tinnitus within one year following his 
service discharges or prior to May 3, 2000, and because the 
July 1994 VA examination report could not serve as a formal 
or informal claim of service connection for tinnitus, the 
veteran's claim for an effective date for the grant of 
service connection and compensation for tinnitus, prior to 
May 3, 2000, must be denied.  


ORDER

An effective date of service connection for tinnitus, prior 
to May 3, 2000, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



